Title: Christopher Anthony to Thomas Jefferson, 27 July 1819
From: Anthony, Christopher
To: Jefferson, Thomas


          
            Sir
            Lynchburg July 27 1819
          
          The bearer hereof Mr Gorman a stone cutter by trade has been employed for uppwards twelve months in the marble quarry near this place: Having had no direct agency in the managment of the business myself, I have but little personal knowledge of his conduct, but have been informed by my Brother, (whose information is fully confirmed by our observation as far as it gos) that he is an industrious man and a good workman.
          Mr Gorman wishes employment as a stone cutter at the university: at his solicitation I have taken the liberty of addressing this letter to you. I am fully of opinion he will faithfully perform whatever engagment he may make.
          
            I remain your most obedient humble sevant
            Christopher Anthony
          
        